Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Tayyib Walii appeals the district court’s orders denying his 18 U.S.C. § 3582(c)(2) (2006) motion and motion for reconsideration. We have reviewed the record and find no reversible error in the denial of § 3582 relief. Accordingly, we affirm that order for the reasons stated by the district court. United States v. Walii, No. 8:00-cr-00292-MJG-2 (D.Md. Mar. 8, 2011).
With regard to the court’s order denying reconsideration, we conclude that the district court lacked the authority to revisit its earlier § 3582 order. See United States v. Goodwyn, 596 F.3d 233, 235-36 & n. * (4th Cir.), cert. denied, - U.S. -, 130 S.Ct. 3530, 177 L.Ed.2d 1110 (2010). We therefore affirm the denial of relief on that basis. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.